Crew III, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 21, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a senior pension administrator for the employer, was disqualified from receiving unemployment insurance benefits based upon a determination by the Unemployment Insurance Appeal Board that she voluntarily left her employment without good cause. On appeal, claimant contends that this determination is not supported by substantial evidence. We cannot agree. Although claimant testified that the employer altered the original terms and conditions of her employment by requiring her to work overtime on a regular basis without additional pay and by not permitting her to take her scheduled lunch hour, the employer’s representative testified that claimant was required to work overtime on only two occasions and that claimant and her co-workers never were told that they could not take a lunch hour. The employer’s representative further testified that exempt employees such as claimant received compensation for overtime in the form of merit salary increases and bonuses.
It is well settled that dissatisfaction with wages and workload does not constitute good cause for leaving one’s employment (see, e.g., Matter of Volpe v Sweeney, 232 AD2d 798; Matter of DeVita [Hudacs], 205 AD2d 828, appeal dismissed, lv denied 84 NY2d 861). To the extent that claimant and the employer’s representative provided conflicting testimony *766regarding the circumstances under which claimant left her employment, this merely presented a credibility issue for the Board to resolve (see, Matter of Ortas [Hudacs], 187 AD2d 851, 852). Based upon our review of the record as a whole, we find that the Board’s determination is supported by substantial evidence. Claimant’s remaining contentions have been examined and found to be lacking in merit.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.